rege PUL gaye ct ys
ee Ev i i.

i
fe

STATE OF MARYLAND *
v. * _ CIRGUIT: court
BALT ie? HIRE DLPY
KENDALL ENGLISH + =2 BOIRINAL BIVISION
CASE NO.: 115230019 * BALTIMORE CITY
* * * * * * * * * * * *

STATE’S RESPONSE TO DEFENDANT’S MOTION TO PRODUCE A
CONFIDENTIAL INFORMANT

Now comes the State of Maryland, by and through Assistant State’s Attorney
Jennie alesse rripp and Marilyn Mosby, State’s Attorney for Baltimore City and
respectfully requests that this Court deny Defendant’s Motion to Compel Disclosure of
Confidential Informant. In support thereof, the State submits that:

STATEMENT OF FACTS

During the month of July 2015, Detective Jemell Rayam was contacted by a
signed Confidential Informant of the Baltimore Police Department CI #1, (the Cl), in
reference to Kendall English distributing illegal narcotics from 1030 N. Ellamont St,
Baltimore, MD 21216. The CI has been proven reliable and had assisted Det. Rayam in
multiple investigations leading to arrests of individuals involving suspected narcotics.
Surveillance was conducted on 1030 N. Ellamont St. Baltimore, MD 21216 from July 20,
2015 through July 25, 2015. During this period on a recorded date, a controlled purchase
was conducted. Det. Rayam met with the CI at a disclosed location where CI was
checked and found to be free of any illegal narcotics and U.S. currency. Cl indicated that

Kendall English was the individual who was distributing marijuana illegally. Det.

Rayam, while never losing sight of CI, observed CI arrive at 1030 N. Ellamont St.

EXHIBIT
K. ¥O0D

£0: Dade Klstehor Al te _
Baltimore, MD 21216 and knock on the front door. CI entered 1030 N. Ellamont St.
Baltimore, MD 21216 and made a controlled purchase. CI was then observed by Det.
Rayam exiting 1030 N. Ellamont St. Baltimore, MD 21216 where he then met with Det.
Rayam at a disclosed location. Det. Rayam never lost sight of the CI. Upon meeting
with the CI suspected CDS was recovered and subsequently submitted to ECU under
Complaint #1-150710738. The CI indicated that Kendall English was the individual who
sold him the suspected CDS. Furthermore, Kendall English’s name was run through
Clear database which listed his address as 1030 N. Ellamont St. Baltimore, MD 21216.
Subsequent to these events occurring a Search and Seizure Warrant was applied for in
order to search the residence at 1030 N. Ellamont St. Baltimore, MD 21216. The warrant
was granted by Judge Kevin Wilson on July 24, 2015. The warrant was served on the
location on July 24, 2015. Recovered from the location was $400 in U.S. currency, a
S&W Bodyguard handgun with six (6) 380 caliber rounds with the serial number
obliterated, a ziplock bag containing suspected marijuana, CDS packaging material, a
black scale with suspected marijuana residue. Mr. English was present during the
execution and after being read his Mirada Rights and waiving same admitted ownership
to the handgun and $400 in U.S. currency. At no time and in no way was the CI present
nor involved in the execution of the warrant on July 24, 2015 at 1030 N. Ellamont St.

Baltimore, MD 21216.
DISCUSSION

Ordinarily, when an individual furnishes information about a violation of the law
to an officer charged with enforcement of the law, the State is not required to divulge the
name of that individual. McCoy v. State, 216 Md. 332, 336 (1958). The Supreme Court
in Roviaro v. United States, 353 U.S. 53, 59 (1957) recognized the “informer’s privilege”
and its purpose to further and protect the public interest in effective law enforcement.
The Court stated, “[t]he privilege recognizes the obligation of citizens to communicate
their knowledge of the commission of crimes to law-enforcement officials and, by
preserving their anonymity, encourages them to perform that obligation.” Jd. Maryland
courts generally treat the informant privilege the same way Federal courts have. DeLuca
v. State, 78 Md. App. 395, 405 (1989).

The defendant has the initial burden to show by a preponderance of the evidence
that information conceming the informant is “necessary and relevant to a fair defense”.
Howard vy. State, 66 Md. App. 273, 285 (1986). The burden is on the defendant to assert
a substantial reason indicating that the identity of the informer is material to his defense
or the fair determination of the case. Drouin v. State, 222 Md. 271, 286 (1960); Brooks
v. State, 320 Md. 516, 528 fn.3 (1990). The burden then shifts to the State to rebut the
defense by clear and convincing evidence. Id.

It is within the sound discretion of the court to compel disclosure once it is
demanded. Gulick v. State, 252 Md. 348, 354 (1969). Instead of a fixed rule for
disclosure, courts use a balancing test weighing “the public interest in protecting the flow
of information against the individual’s right to prepare his defense.” Roviaro, 353 U.S. at

62. In determining the necessity of disclosure, courts look at several factors including,
but not limited to, the circumstances of each case, the crime charged, the possible
defenses, and the possible significance of the informer’s testimony. Jd. Courts have also
taken into consideration the distinction between an informant who actually participated in
the criminal activity with the accused and therefore may have information relating to the
accused’s guilt or innocence and an informer who is a mere tipster and simply supplied a
law enforcement officer with information and has little or no direct knowledge of the
accused’s guilt or innocence. Brooks v. State, 350 Md. 433, 443 (1998).

Maryland courts have long recognized that disclosure is not required where an
informant simply furnishes probable cause and is not a participant in the criminal
transaction. In Simpson v. State, 121 Md. App. 263 (1998) an informant provided a
police officer with information that a specific location was being used as a “‘stash house.”
id, at 271. Based on that information, the police officer set up surveillance on the
location which resulted in the arrest and conviction of the appellant. The appellant
argued that the informant could be an accessory or witness. The Court did not agree with
appellant and held that the appellant failed to establish that the informant would be
helpful to his defense as the informant’s role was limited to describing the “stash house.”
Id.

Similarly, in Stanley v. State, 19 Md. App. 507 (1974) a confidential informant
provided police with information pertaining to the defendant’s drug dealing, which was
enough to establish probable cause to search and arrest the defendant. The Court of
Special Appeals held that disclosure was not required. See id. at 53 (determining that the
law is clear that if the informant only supplied the police officer with probable cause and

was not a participant in the transaction, then disclosure is not required). The court did not
find that the informant was “an integral part of the illegal transaction” or “necessary and
relevant to a fair defense.” /d. at 54. Ina later case, the Court of Special Appeals held
that the relevance of the informer’s testimony was clearly limited and was far outweighed
by the State’s interest in maintaining the anonymity of its informant. See Jones v. State,
105 Md. App. 257, 262 - 64 (determining that the informant’s role was limited to calling
an officer at the station house to report drug activity which prompted the police officer to
conduct surveillance); Vandegrift v. State, 82 Md. App. 617, 632 (1990) (holding no error
in denying the identity of the informant where the informant’s role in the investigation
was for the limited purpose of establishing probable cause for the issuance of the
electronic surveillance order and search warrants); DeLuca v. State, 78 Md. App. 395,
408 (1989) (holding disclosure not required where informants role was limited to
contributing to the probable cause for the issuance of the wiretap order).

In the present case, all the charges against the defendant are a direct result of the
execution of the search and seizure warrant on July 24, 2015. The CI simply conducted a
controlled buy on a previous date in July of 2015, and gave information to the detective
regarding the defendant selling CDS. The defendant was not present nor in anyway
involved in the execution of the SSW on July 24, 2015. Detective Rayam, with the
observations of the CI making the controlled buy, and coupled with the totality of the
Rerectivess investigation, created the probable cause needed to obtain the search warrant
that led to the defendant’s arrest.

Further, The United States Court of Appeals from various jurisdictions
have routinely ruled that the privilege should be upheld where a confidential informant

makes a controlled buy that is in whole or part of the probable cause for a search warrant.
See United States v. Wilburn, 581 F.3d 618 (7 Cir. 2009); State v. Clark, 909 So. 2d
1007 (La.App. Sth Cir. 2005); and United States v, Harrington, 951 F.2d 876 (8" Cir.
1991).

The public interest in protecting the flow of information far outweighs the

defendant’s right to prepare his defense in this case.

CONCLUSIONS

The Court should deny the Defendant’s Motion to Compel Disclosure of the
identity of the CI. The defendant’s charges arise from the seizure of a S&W Bodyguard
handgun with six (6) 380 caliber rounds with the serial number obliterated, illegal drugs,
a scale, and packaging materials during the execution of a search warrant on July 24,
2015 and the CI was not present nor a participant during this incident.
WHEREFORE, the foregoing reasons, the State respectfully requests:

1. Defendant’s Motion to Produce the Confidential Informant be denied; and

2. Any further relief as is necessary and proper.

Respectfully submitted,

Marilyn Mosby
State’s Attorney for Baltimore City

Jennifer Jaskulski-Tripp
Jennifer Jaskulski-Tripp (410676)

Assistant State’s Attorney

Office of the State’s Attorney for Baltimore City
120 E. Baltimore Street, 9" Floor

Baltimore, MD 21202

443-984-6245 (phone)

443-984-6253 (fax)

jjaskuslki@stattomey.org
I HEREBY CERTIFY that a copy of the foregoing State’s Response to Defendant’s

Motion to Compel was emailed to counsel for the Defendant on this 18" day of October,
2016.

Karyn Meriwether, Esquire
kmeriwetherl@opd.state.md.us

Jennifer Jaskulski-Tripp

Assistant State’s Attorney
